Citation Nr: 1716421	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1968 to August 1998.  He was honorably discharged.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In February 2014, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The Board previously denied the Veteran's claim in a January 2016 decision.  In a November 2016 memorandum decision, the Court of Appeals for Veterans' Claims (Court) granting the parties' Joint Motion for Partial Remand.  


FINDINGS OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of GERD.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated November 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

The Veteran is seeking service connection for gastroesophageal reflux disease (GERD).  In a November 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand.  The parties argued that the Board and the May 2013 VA examiner overlooked the Veteran's lay statements about ongoing treatment through self-medication, that remand was required to address this potentially relevant evidence, and that the Board should obtain a new addendum opinion, if necessary.  

The Board has reviewed the Veteran's lay statements regarding the use of over-the-counter medications since service.  During the February 2014 hearing, the Veteran testified that he was prescribed Zantac in 1995 and continued to self-medicate heartburn and pain using Rolaids, TUMS, and baking soda in warm water.  Consistent with this, in a February 2009 statement in support of claim, the Veteran stated that he had been taking over-the-counter medications since discharge, which would have been in July 1998.  The Veteran is competent to testify about heartburn, pain, and the use of over-the-counter medicines because such testimony is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board has also reviewed the May 2013 VA medical opinion.  In the examination section, the examiner recorded only two current medications-omeprazole and TUMS.  In the opinion section, the examiner stated that he had considered the Veteran's lay statements and oral history and noted that the Veteran "has used [over-the-counter] antacids, such as Rolaids and TUMS for a long, but unspecified, period of time."  The examiner opined: 

There is no evidence suggesting chronicity of a GERD condition in this Veteran, as evidenced [sic] exams between 3/1995 and 9/2004 are negative for GERD symptoms or findings, there was lack of refill of prescribed anti-GERD medication, and while AO registry exam shows a diagnosis, it is historical and does not indicate or establish ongoing treatment.  

For these and other reasons, the examiner concluded that it is less likely than not that the Veteran's GERD is service-connected.  

The examiner did consider the Veteran's lay testimony about over-the-counter medications.  Apart from the Veteran's testimony, the only mention in the Veteran's medical records of Rolaids use post service is a March 2011 entry stating that the Veteran "is using Baking Soda and Rolaids daily" (VBMS receipt date 4/30/2013, page 24 of 75).  By itself, this entry does not support the examiner's May 2013 statement that the Veteran was using Rolaids "for a long, but unspecified, time."  The Board finds that the examiner would likely have only made this statement about Rolaids if the Veteran had told the examiner about the extended use or if the examiner had read about the extended use in the February 2014 hearing transcript.  It seems more likely that that the examiner read the hearing transcript, since only TUMS was mentioned in the examination portion of the May 2013 VA medical opinion.  Either way, the specific mention of the use of Rolaids "for a long, but unspecified, time," indicates that the examiner did consider the Veteran's lay testimony about the use of over-the-counter medications.  

The examiner considered facts and data in addition to the Veteran's testimony about use of over-the-counter medication.  The examiner discussed the Veteran's medical history during and after service, including heartburn, as reported in the Veteran's service treatment records and the February 2014 hearing.  The examiner opined that heartburn "is a non-specific symptom not limited to GERD."  The examiner noted that exams conducted between March 1995 and September 2004 were negative for GERD, that there were no refills of prescribed anti-GERD medication during this time, and that there was "no evidence supporting chronicity of a GERD condition."  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

In addition, although the examiner may not have specifically stated that the use of OTC Rolaids and/or TUMS for an extended time was not, by itself, a sufficient showing of chronicity because of the difference in potency between OTC medication and prescription medication, the Board finds this to be a reasonable inference based on the examiner's statements noting the "lack of refill of prescribed anti-GERD medication."

While the Veteran is competent to testify about the use of over-the-counter medications to treat heartburn and pain, such testimony is insufficient to establish nexus in this case because GERD is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr, 21 Vet. App. at 307.  Accordingly, because the evidence preponderates against the claim of service connection for GERD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


